CONSULTING SERVICES AGREEMENT This Consulting Services Agreement (the ÒAgreementÓ) is entered into this 1st day of January, 2008 by and between Damian Lance Kimmons, 3101 5th Street No. 2, Santa Monica, CA, 90405, (hereinafter referred to as ÒConsultantÓ), and eDOORWAYS Corporation, a Delaware corporation, and its successors, affiliates and assigns, (hereinafter referred to as ÒClientÓ), (collectively referred to as theÓ PartiesÓ) with reference to the following: Preliminary Statement A.This agreement supercedes and takes the place of the Non-Employee Director Agreement between the parties hereto which is dated January 1, 2007. B.The Client desires to be assured of the association and services of the Consultant in order to avail itself of the Consultant’s experience, skills, abilities, knowledge, and background to facilitate its operations, and to advise the Client in business and/or financial and merger/acquisition matters and is therefore willing to engage Consultant upon the terms and conditions set forth herein. Consultant desires to be assured, and Client desires to assure Consultant, that, if Consultant associates with Client and allocates its resources necessary to provide Client with its business advisory and consulting services, Consultant will be paid the consideration described herein and said consideration will be nonrefundable, regardless of the circumstances. Consultant agrees to be engaged and retained by Client and upon the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing, of the mutual promises hereinafter set forth and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties hereto agree as follows: 1.Engagement, Client hereby engages Consultant on a non-exclusive basis, and Consultant hereby accepts the engagement to become a business Consultant to Client and to render advice, consultation, information, and services to the Directors and/or Officers of Client regarding general business matters including, but not limited to the following: 1.1 Member, eDOORWAYS Board of Directors.Consultant agrees to serve on the Board of Directors of the Company for the Term of this Agreement.Consultant is and shall remain a non-employee of the Client.Consultant and any agents or employees of Consultant shall not act as an officer or employee of Client.Consultant has no authority to assume or create any commitment or obligation on behalf of, or to bind, Client in any respect in an individual capacity. 1.2 Director, "Net Generation" Business Development. Consultant agrees to assume primary responsibility for the extension and implementation of the eDOORWAYSbrand into the "Net Generation" market.Here, "Net Generation" shall refer to young adult consumers who currently are familiar with and actively use the Internet and its services.Consultant assumes the lead role in the creation of all marketing, advertising and other strategic elements required in implementing the brand, subject to the approval of eDOORWAYS executive management. 1.3 eDOORWAYS Brand Implementation.Consultant agrees to assist in the development, implementation, and launch of the eDOORWAYS brand as required by Client.From time to time, executive management of Client may ask for the assistance of Client as the company launches the eDOORWAYS brand.Consultant shall, the best extent of his abilities, render such assistance as required. 1.4 Standard of Performance. Consultant shall devote such time and efforts to the affairs of the Client as is reasonably necessary to render the services contemplated by this Agreement. The time frame for completion of any work or task of Consultant provided for herein which requires Client to provide certain information to assist Consultant in completion of the work shall be extended (without effect upon any obligation of Client) until such time as Client has fully provided all information and cooperation necessary for Consultant to complete the work. The services of Consultant shall not include the rendering of any legal opinions or the performance of any work that is in the ordinary purview of a certified public accountant, or other licensed professional. Consultant cannot guarantee results on behalf of Client, but shall use commercially reasonable efforts in providing the services listed above. 2. Compensation to Consultant a.Member,Board of Directors - Monthly Retainer Fee.Client shall pay Consultant a monthly retainer fee of two thousand five hundred dollars ($2,500), the first of which payments shall be due and payable upon execution of this Agreement. Subsequent payments shall be due and payable on the first of each month following execution of this Agreement for the entire term of this Agreement.In addition, Client shall pay Consultant the additional sum of thirty thousand dollars ($30,000) for services performed under the original Non-Employee Board Agreement that was initiated on January 1st, 2007.Payment of both the monthly retainer fee and the additional sum may be made by Client according to the terms of Paragraph 2.d. below. b.Director, "Net Generation" Monthly Retainer Fee..
